Exhibit 10.10(b)

FIRST AMENDMENT TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this
"Amendment"), dated as of January 31, 2013, among COÖPERATIEVE CENTRALE
RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH (as
assignee of JPMorgan Chase Bank, N.A.), as Administrative Agent (in such
capacity, with its successors and assigns, and as more specifically defined in
the Intercreditor Agreement identified below, the "ABL Representative") for the
ABL Secured Parties (as defined in such Intercreditor Agreement), SMITHFIELD
RECEIVABLES FUNDING LLC (the "Receivables Buyer"), COÖPERATIEVE CENTRALE
RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, as
Administrative Agent (in such capacity, with its successors and assigns, and as
more specifically defined in such Intercreditor Agreement, the "Receivables
Agent") under the Credit and Security Agreement (as defined in such
Intercreditor Agreement) and each of the Loan Parties (as defined in such
Intercreditor Agreement) party hereto.
RECITALS:


The ABL Representative, Receivables Buyer, Receivables Agent, the Loan Parties
and U.S. Bank National Association, as collateral agent (in such capacity, the
"Term Debt Representative") have entered into that certain Amended and Restated
Intercreditor Agreement dated as of June 9, 2011 (as the same has been modified,
the "Intercreditor Agreement").
Pursuant to a letter agreement dated August 31, 2012 from the Term Debt
Representative, the Receivables Buyer and the Loan Parties to the ABL
Representative and Receivables Agent, the ABL Representative and the Receivables
Agent were notified that the Term Debt Liens had been released and that the Term
Debt Obligations Payment Date shall have been deemed to have occurred. As a
result, the parties agreed that the Term Debt Representative was no longer party
to the Intercreditor Agreement and that the Intercreditor Agreement could be
amended or otherwise modified without the consent of the Term Debt
Representative or any other Term Debt Secured Party.
The ABL Representative, Receivables Buyer, Receivables Agent and the Loan
Parties now desire to amend the Intercreditor Agreement as herein set forth.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
ARTICLE 1.    

Definitions
Section 1.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Intercreditor Agreement, as amended hereby.
ARTICLE 2.    

Amendments
Section 2.1.    Amendment to Section 1.2 (Defined Terms). The following defined
terms set forth in Section 1.2 (Defined Terms) of the Intercreditor Agreement
are amended in their respective entireties to read as follows:




--------------------------------------------------------------------------------




"Receivable" means (i) all indebtedness and other obligations owed to an
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) (including any indebtedness,
obligation or interest constituting an Account, Chattel Paper, Instrument or
General Intangible) arising in connection with the sale of goods or the
rendering of services by such Originator and further includes, without
limitation or in addition, the obligation of an account debtor to pay any
finance charge, interest, late payment charges or similar charges with respect
thereto and (ii) all rights of an Originator under a Receivables Contract to
collect or receive amounts that become due and payable under such Receivables
Contract upon the delivery and acceptance of In-Transit Collateral pursuant to
such Receivables Contract; provided, however, that the term "Receivable" shall
exclude any indebtedness or other obligations owed or that become payable to
(i) an Originator by an affiliate of an Originator that is 100% owned, directly
or indirectly, by an Originator or the Receivables Buyer or (ii) Farmland Foods,
Inc. or The Smithfield Packing Company Incorporated by Smithfield of Canada,
Ltd. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.
"Receivables Related Security" means, with respect to any Receivable:
(a)    all of the applicable Originator's interest in the Inventory and Goods
(including returned or repossessed Inventory or Goods and any In-Transit
Collateral), if any, the sale, financing or lease of which by such Originator
gave, or in the case of In-Transit Collateral, will give, rise to such
Receivable, and all insurance contracts with respect thereto,
(b)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Receivables Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
(c)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Receivables Contract related
to such Receivable or otherwise,
(d)    all service contracts and other contracts and agreements associated with
such Receivable,
(e)    all Receivables Records related to such Receivable,
(f)    all of the applicable Originator's right, title and interest in each
Receivables Lock-Box and each Receivables Collection Account, and
(g)    all proceeds of any of the foregoing.

First Amendment to Amended and Restated Intercreditor Agreement, Page 2

--------------------------------------------------------------------------------




Section 2.2.    Addition to Section 1.2 (Defined Terms). The following
definition is added to Section 1.2 (Defined Terms) of the Intercreditor
Agreement and new definition shall read in its entirety as follows:
"In-Transit Collateral" means, as of any date of determination, any Inventory of
an Originator that (a) is in the process of being transported by such Originator
to an account debtor pursuant to a Receivables Contract that is then expected to
be delivered within five (5) or fewer calendar days, (b) is covered by insurance
in accordance with the applicable Originator's normal business practices, and
(c) upon its receipt and acceptance by such account debtor, will give rise to an
amount payable by such account debtor to such Originator under such Receivables
Contract.
ARTICLE 3.    

Miscellaneous

Section 3.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Intercreditor Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Intercreditor
Agreement are ratified and confirmed and shall continue in full force and
effect. The parties hereto agree that the Intercreditor Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.


Section 3.2.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES
PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE
GOVERNED BY THE LAWS OF SUCH JURISDICTION.
Section 3.3.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and each of the Secured
Parties and their respective successors and assigns, and nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Amendment or any Collateral. Any
assignment or other transfer made in violation of this Section shall be void.
Section 3.4.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
Section 3.5.    Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 3.6.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. This Amendment shall become effective when it
shall have been executed by each party hereto.

First Amendment to Amended and Restated Intercreditor Agreement, Page 3

--------------------------------------------------------------------------------




Section 3.7.    Effect of Waiver. No consent or waiver, express or implied, by
any party to or for any breach of or deviation from any covenant, condition or
duty by any other party shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.
Section 3.8.    Entire Agreement. This Amendment embodies the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations and understandings, whether written or oral,
relating to this Amendment, and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.
Executed as of the date first written above.
COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH (as assignee of JPMorgan Chase Bank, N.A.), as ABL Representative
for and on behalf of the ABL Secured Parties




By:/s/ Jeff Geisbauer                        
Name: Jeff Geisbauer
Title: Executive Director




By:    /s/ Robert M. Mandula                    
Name: Robert M. Mandula
Title: Managing Director




COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as Receivables Representative




By:    /s/ Dana Hartman                    
Name: Dana Hartman
Title: Executive Director




By:    /s/ Christopher Law                    
Name: Christopher Law
Title: Vice President



First Amendment to Amended and Restated Intercreditor Agreement, Page 4

--------------------------------------------------------------------------------






SMITHFIELD RECEIVABLES FUNDING, LLC, as the Receivables Buyer


By: SFFC, Inc., its managing member




By:____/s/ Jeffrey A. Porter_________________________
Name: Jeffrey A. Porter
Title: President


Loan Parties:


Smithfield Foods, Inc., a Virginia corporation




By:     /s/ Timothy P. Dykstra            
Name:    Timothy P. Dykstra
Title:    Vice President and Treasurer


Brown's Realty Partnership, a North Carolina general partnership
Carroll's Realty Partnership, a North Carolina general partnership
Smithfield-Carroll's Farms, a Virginia general partnership


By:
Murphy-Brown, LLC, as a general partner of each





By:     /s/ Timothy P. Dykstra            
Name: Timothy P. Dykstra
Title: Vice President


Armour-Eckrich Meats LLC, a Delaware limited liability company
Farmland Foods, Inc., a Delaware corporation
John Morrell & Co., a Delaware corporation
Murphy-Brown LLC, a Delaware limited liability company
Murphy Farms of Texhoma, Inc., an Oklahoma corporation
Patrick Cudahy, LLC, a Delaware limited liability company
Premium Pet Health, LLC, a Delaware limited liability company
Premium Standard Farms, LLC, a Delaware limited liability company
Smithfield Global Products Inc., a Delaware corporation
The Smithfield Packing Company, Incorporated, a Delaware corporation
Smithfield Purchase Corporation, a North Carolina corporation
Smithfield Transportation Co., Inc., a Delaware corporation
Stefano Foods, Inc., a North Carolina corporation
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.), a Delaware corporation




By:    /s/ Timothy P. Dykstra        
Name: Timothy P. Dykstra
Title: Vice President    



First Amendment to Amended and Restated Intercreditor Agreement, Page 5

--------------------------------------------------------------------------------




Jonmor Investments, Inc., a Delaware corporation
Patcud Investments, Inc., a Delaware corporation
SFFC, INC., a Delaware corporation
SF Investments, Inc., a Delaware corporation




By:    /s/ Jeffrey A. Porter
Name:    Jeffrey A. Porter
Title:    President





First Amendment to Amended and Restated Intercreditor Agreement, Page 6